IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


RICHARD KEENHOLD, JR., DANNY                :   No. 437 MAL 2021
KEENHOLD, AND KEENHOLD                      :
ASSOCIATES,                                 :
                                            :   Petition for Allowance of Appeal
                   Petitioners              :   from the Order of the
                                            :   Commonwealth Court
                                            :
             v.                             :
                                            :
                                            :
COMMONWEALTH OF PENNSYLVANIA,               :
DEPARTMENT OF LABOR AND                     :
INDUSTRY,                                   :
                                            :
                   Respondent               :


                                    ORDER



PER CURIAM

     AND NOW, this 29th day of December, 2021, the Petition for Allowance of Appeal

is DENIED.